OPINION — AG — QUESTION (1): "WILL IT BE NECESSARY FOR THE COUNTY ASSESSOR TO REQUIRE ALL PERSON CLAIMING AN EXEMPTION UNDER 68 O.S. 1963 Supp., 15.2 [68-15.2] TO FILE THE SWORN AFFIDAVIT?" — AFFIRMATIVE, QUESTION (2): "IS THE REQUIREMENT FOR FILING THE AFFIDAVIT FOR TAX EXEMPTION RETROACTIVE?" — NEGATIVE, QUESTION (3): "DOES THE $200.00 EXEMPTION APPLY TO ANY KIND OF PERSONAL PROPERTY OTHER THAN HOUSEHOLD GOODS, TOOLS, IMPLEMENTS, ETC.?" — AFFIRMATIVE, QUESTION (4): "IS SUCH PERSON ENTITLED TO THE $100.00 EXEMPTION PLUS THE $200.00 EXEMPTION, IF THE VETERAN DOES NOT POSSESS HOUSEHOLD GOODS, ETC., OR IS SINGLE?" — IF HE MAINTAIN A HOME HE WOULD BE ENTITLED TO CLAIM THE EXEMPTION. QUESTION (5): "DOES THIS AMENDMENT APPLY TO ALL ENLISTED PERSONNEL OF WORLD WAR II AND THE KOREAN CONFLICT (WHO MAY YET BE IN THE SERVICE AS WELL AS THOSE WHO HAVE BEEN HONORABLY DISCHARGED)?" — SEE TEXT. CITE: OPINION NO. 63-528 (W. J. MONROE)